Exhibit 10.2



(GRAPHIC) [y76583y7658301.gif]
Town Sports International
5 Penn Plaza, 4th floor
New York, NY 10001
Phone 212.246.6700                                                          
                                                                  
             April 2, 2009
Fax 212.246.8422
MySportsClubs.com
     Ms. Jennifer H. Prue

     Dear Jenny:
          This letter confirms that, in accordance with Section 3.1.a. of the
Employment Agreement between you and Town Sports International, LLC (the
“Company”), dated August 29, 2000, your employment will be terminated effective
May 4, 2009.
          During this transition period, you will not be required to report to
the office, unless otherwise directed by the Chief Financial Officer, but you
will remain available to assist with the transition. Moreover, during this
period you are not authorized to act on behalf of the Company and you may not
give any third party the appearance that you have such authority.
          Pursuant to Section 3.1.a., the Company will pay you a separation
payment of $159,627.50, plus $60,000 (the bonus amount pursuant to
Section 2.1.b. of the Employment Agreement for 2008), plus any amount of
accrued, but unused vacation days. The foregoing amount, less all applicable
withholdings, will be paid to you within 5 days following the termination date
(other than the vacation pay which will be paid in the next payroll after the
termination date). Once paid, the Company will have satisfied all of its
obligations to you under the Employment Agreement. We will not be enforcing the
non-compete and non-solicit restrictive covenants set forth in Section 4.2 of
the Employment Agreement or any stock option agreement, however, and for the
sake of clarity, the confidentiality and assignment of developments provisions
contained in an option agreement or other agreement shall survive.
          Your options to purchase Town Sports International Holdings, Inc.
common stock, to the extent vested as of the termination date, shall remain
outstanding for the post-termination exercise period specified in the applicable
option plan and agreements. Such vested options will expire at the conclusion of
such post termination exercise period to the extent not previously exercised.
That portion of the stock options that remain unvested as of the termination
date shall be forfeited on the termination date without any payment.
          Jenny, we thank you for your past contributions to the Company and we
wish you the best in your future endeavors.

            Sincerely,
      /s/ James M. Rizzo       James M. Rizzo       Senior Vice President
Human Resources     

             
New York
  Boston   Washington   Philadelphia



